Since this court by prior decisions (Continental CasualtyCo. v. Ind. Comm. 70 Utah 354, 260 P. 279; AEtna Life Ins.Co. v. Ind. Comm. [Utah] 274 P. 139; AEtna Life Ins. Co. v.Ind. Comm., 69 Utah 102, 252 P. 567; Carter v. Ind. Comm.
[Utah] 290 P. 776) is committed to the doctrine that, where a claim for compensation has been filed with the Industrial Commission within the statutory period, the case heard, and an award made or denied, and where, under Comp. Laws Utah 1917, § 3144, further proceedings are invoked and had with respect to the making of further or additional orders in the cause or modifying or changing orders or findings therefore made, pleas of limitations, res adjudicata, or of a want of new or changed conditions are unavailing, I too concur.